          Case 1:19-cr-00725-JPO Document 96 Filed 03/16/20 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      March 11, 2020

BY ECF

The Honorable J. Paul Oetken
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. David Correia, 19 Cr. 725 (JPO)

Dear Judge Oetken:

        On or about October 21, 2019, Your Honor signed a search warrant for a package sent by
David Correia via DHL. (19 Mag. 9830 (the “DHL Package Warrant”).) As the supporting
affidavit explained, Correia sent this package to his counsel after he learned that there was a
warrant for his arrest and shortly before boarding a flight to New York, where he had arranged
through counsel to self-surrender upon arriving at the airport. Pursuant to the DHL Package
Warrant, the Government seized the DHL package and its contents, including a hard-copy
notebook and various electronic devices, which Correia apparently intended to transmit to his
counsel to avoid having them in his possession (and thus seized) when he was arrested. The
Government ensured that all materials seized pursuant to the DHL Package Warrant were reviewed
by a “filter team,” supervised by senior Assistant U.S. Attorneys who are not members of the
prosecution team, to ensure that any potentially privileged materials were removed before the
remaining materials were released to the prosecution team.

        Correia’s counsel have informed the Government that, in their view, all of the materials
seized pursuant to the DHL Package Warrant—including, apparently, the full content of Correia’s
devices—are privileged based solely on the fact that Correia sought to mail them to his counsel
before boarding a flight to self-surrender. Having thoroughly evaluated and researched this claim,
the Government informed counsel that it was unaware of any authority for such a proposition,
which the Government views as meritless, and that the Government therefore intended to proceed
with a review of any material that had not been withheld by the filter team as potentially
privileged. (See Government letter dated March 2, 2020, attached hereto as Exhibit A.) As a
courtesy, the Government informed Correia’s counsel that it would wait two weeks to begin its
review so as to permit Correa time to raise this issue with the Court should he chose to do so. (Id.)
Correia’s counsel responded that they would file a motion “on the Court-ordered schedule,”
indicating that their motion would not be filed until May 1, 2020, which is the deadline for pretrial
motions.

        The Government respectfully requests that the Court order Correia to file any motion
asserting a blanket claim of privilege over all materials seized pursuant to the DHL Package
Warrant on or before March 23, 2020, which the Government will respond to no later than April
             Case 1:19-cr-00725-JPO Document 96 Filed 03/16/20 Page 2 of 2
      March 11, 2020
      Page 2

  1, 2020. Although a motion to suppress the DHL Package Warrant would not be due until May 1,
  2020, the motion at issue here is not a suppression motion. Nor does it appear to turn on the
  manner in which the Government executes that warrant. Correia is not challenging whether there
  was probable cause to support the warrant, or whether the warrant is otherwise valid. Rather, he
  is claiming that regardless of the validity of the warrant, the Government should not be permitted
  to review any of the seized materials because they are privileged. There is very good reason to
  resolve this specific issue – which impacts not only the Government’s ability to review this
  material (and potentially take subsequent investigative steps based on that material) but also its
  ability to produce the same in discovery to Correia’s co-defendants – as soon as possible. 1 Indeed,
  the production of responsive material from the DHL Package Warrant could inform motions that
  Correia or his co-defendants might seek to make by the May 1st pretrial motion deadline.

         Moreover, there is no discernable prejudice to Correia in requiring that he file this
  motion—on a narrow issue that he has been aware of for more than three months—on an expedited
  schedule.

          Accordingly, the Government respectfully requests that, to the extent Correia wishes to
  assert privilege over all materials seized pursuant to the DHL Package Warrant, he file such motion
  by March 23, 2020. As noted, the Government would then file any response on or before April 1,
  2020.
 So ordered. Any such motion shall be filed by
March 23, 2020.
                                                       Respectfully submitted,

                                                       GEOFFREY S. BERMAN
                                                       United States Attorney for the
                                                       Southern District of New York


                                                       By: /s
                                                           Douglas Zolkind
                                                           Rebekah Donaleski
                                                           Nicolas Roos
      Dated: March 16, 2020                                Assistant United States Attorneys
                                                           (212) 637-2418/2423/2421

  cc: All counsel of record (via ECF)




  1
    The electronic evidence seized pursuant to the DHL Package Warrant has already been produced
  to Correia, but the responsive material has not yet been produced to all defendants, and cannot be
  produced until it is reviewed by the prosecution team.
